DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 11/10/2020 has been entered.  Claims 1 – 17 remain pending in the application.   
The Applicant’s amendment has overcome each and every drawing objection and claim objection and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 12 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented in this Office action.  

Claim Objections
Claim 15 is objected to for the following informalities:
Claim 15 recites “each throttling slats bear against” in line 2, which should recite “each throttling slat bears against”.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 – 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “shape elements” in line 2.  Antecedent basis for “shape elements” was previously established in line 20 of Claim 1, from which Claim 2 depends.  
For purposes of examination, the Examiner interprets “shape elements” in line 2 to be “the shape elements”. 
Claims 3 and 4 are rejected for their dependency on Claim 2.
Claim 4 recites the limitation “the region of their shape elements”.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner interprets “the region of their shape elements” to be “regions of the shape elements”. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (U.S. Pre-Grant Publication No. 2015/0375601) in view of Alley (U.S. Patent No. 3,771,559).
Regarding Claim 1, Jeon shows (Figures 1, 2, and 3):
An air vent (1) for a vehicle (vehicle, Paragraph 0037), comprising:
a housing (10) and a plurality of air-guiding slats (30, including 32) which are mounted movably (via 38, as illustrated in Figure 3) in the housing (10) and which serve for diverting (the rear wings 30 have the plurality of wings 32 that is disposed to be perpendicular to the front wings 20, thereby adjusting an air direction and an amount of air in a direction that is different from the direction adjusted by the front wings 20, Paragraph 0054; adjusting a direction of air discharged from the discharge port 12 of the duct 10 to the left side and the right side, Paragraph 0058) air (air flowing through 10, Paragraph 0038) flowing through the housing (10), further comprising
a plurality of throttling slats (20, including 24, 22a, 22b, 22c and 22d) which are arranged upstream (as illustrated in Figure 3, 20 is located within 10 upstream of 30 in the 
the throttling slats (20, including 24, 22a, 22b, 22c and 22d) being mounted pivotably (via 26, as illustrated in Figure 2) between an open position (position of 20 which allows air flow through), which permits an air flow (the flow of air through 10, from left to right, as illustrated by the air flow arrow in Figure 3) through the housing (10), and a closed position (closed position of 20 illustrated in Figure 3), which blocks (when the front wings 20 are closed, the gaps are sealed by grooves C and the protrusions L, Paragraph 0053) the air flow (the flow of air through 10, from left to right, as illustrated by the air flow arrow in Figure 3) through the housing (10), and
the throttling slats (20, including 24, 22a, 22b, 22c and 22d) having in each case slat surfaces (101 and 102, see Annotated Figure 3 below) which are situated opposite each other (101 and 102 are situated on opposite sides of each slat of 20, as illustrated in Annotated Figure 3 below)  and which are connected on longitudinal sides (103 and 104, see Annotated Figure 3 below) of the throttling slats (20, including 24, 22a, 22b, 22c and 22d) by a slat tip (the tail end 103 has a rounded tip, as illustrated in Annotated Figure 3 below) and a blunt end (the leading edge 104 has a blunt end, as illustrated in Annotated Figure 3 below) such that the slat surfaces (101 and 102), the slat tip (the tail edge 103 has a rounded tip, as illustrated in Annotated Figure 3 below) and the blunt end (the leading end 104 has a blunt end, as illustrated in Annotated Figure 3 below) together define a slat profile (the profile of 24, 22a, 22b, 22c and 22d, respectively from blunt end to rounded tip), wherein

    PNG
    media_image1.png
    598
    466
    media_image1.png
    Greyscale

the throttling slats (20, including 24, 22a, 22b, 22c and 22d) have shape elements (C and L), as part of the slat profiles (C is a part of 101 and L is a part of 102, therefore C and L are part of the profiles of 22, as illustrated in Figure 3) of their slat surfaces (101 and 102),
the shape elements (C and L) of neighboring throttling slats (24 is neighbored by 22a, 22a is neighbored by 24 and 22b, 22b is neighbored by 22a and 22c, 22c is neighbored by 22b and 22d, and 22d is neighbored by 22c, as illustrated in Figure 3) engaging into one another (as illustrated in Figure 3, the C of one slat and the L of a neighboring slat are 
However, Jeon lacks showing the blunt end of the throttling slat is a slat tip.  It is noted as illustrated in Annotated Figure 3, the blunt end 104 of the throttling slat is the leading edge of the slat in the direction of air flow.
Alley shows (Figures 2 and 3):
It is known in the damper (10) art to provide
a housing (10) and a plurality of throttling slats (16), wherein
each throttling slat (16) has a leading edge slat tip (the rounded tip of 16 of the nose/leading end of 16, as illustrated in Figure 3; nose piece 25 having a rounded outer end blending into the shape of the edge of the blade in order to provide an “air-foil” nose on the blade 15… each of the intermediate blades 16 has an air-foil cross section substantially identical with the cross section of the blade 15 including the nose piece 25… entire blade 16 may be fabricated as a unitary extrusion, Col. 2, lines 33-51) that define a part of the slat profile (the profile of 16 includes the rounded leading tip, as illustrated in Figure 2).
Further, their noses extend in the same direction into the oncoming air… by this positioning the blades 15/16 in the air flow in open position, the full advantage of their cross section is utilized to smooth out the air flow so that the pressure drop through the damper 10 and air passage noise are minimized, Col. 3, lines 1-8.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blunt leading ends of the throttling slats shown by Jeon to be rounded tips, as taught by Alley, to provide a smooth air flow in the slat open position to minimize the pressure drop and air passage noise through the housing.   

Regarding Claim 2, Jeon shows (Figures 1, 2, and 3):
The throttling slats (20 including 24, 22a, 22b, 22c and 22d) have, as the shape elements (C and L) first shape element (C), at least one sealing groove (as illustrated in Figure 3, C is a groove that seals when engaged with L) extending over an entire length (C extends over the entire length of the slat from one end of 101 to the other end of 101) of its first slat surface (101), and, as the second shape element (L), at least one sealing projection (as illustrated in Figure 3, L is a protrusion that seals when engaged with C) extending over an entire length (L extends over the entire length of the slat from one end of 102 to the other end of 102) of its second slat surface (102). 

Regarding Claim 3, Jeon shows (Figures 1, 2, and 3):
The sealing projections (L) have, in each case, a hemispherical cross section (as illustrated in Figure 3, L is a hemispherical shaped protrusion) and/or wherein the sealing grooves (C) have, in each case, a hemispherical cross section (as illustrated in Figure 3, C is a convex hemispherical shape). 
However, Jeon lacks showing the hemispherical cross sections of the sealing projection and the seeing groove are trapeziform cross sections. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hemispherical cross sections shown by Jeon to be trapezoidal cross sections, since Applicant has not disclosed that the trapezoidal cross section solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a hemispherical shape. 

Regarding Claim 4, Jeon shows (Figures 1, 2, and 3):
The throttling slats (20 including 24, 22a, 22b, 22c and 22d) bear against one another (24 bears against 22a, 22a bears against 24 and 22b, 22b bears against 22a and 22c, 22c bears against 22b and 22d, and 22d bears against 22c, as illustrated in Figure 3) only in regions (as illustrated in Figure 3, the slats bear against each other only in the region of C on 101 and L and 102) of the shape elements (C and L). 

Regarding Claim 5, Jeon shows (Figures 1, 2, and 3):
The housing (10) has a housing main body (10a, see Annotated Figure 3 above) and a frame (10b, see Annotated Figure 3 above) which is inserted into (10b is inserted into 10a via 10c, as illustrated in Annotated Figure 3 above) the housing main body (10a) and against which (as illustrated in Figure 3, 24 and 22d bear against 10b in the closed position) the throttling slats (20 including 24, 22a, 22b, 22c and 22d) bear in the closed position (closed position of 20 illustrated in Figure 3).

Regarding Claim 6, Jeon shows (Figures 1, 2, and 3):
The frame (10b) is formed in one piece (as illustrated by the slanted material lines in Figure 3, there is no break indicating the frame is formed of separate pieces installed together; therefore, the frame is formed as one piece). 

Regarding Claim 7, Jeon shows (Figures 1, 2, and 3):
On the frame (10b) there are likewise formed shape elements (as illustrated in Figure 3, there are grooves formed in 14 that engage with protrusions C on 24 and 22d in the closed position), into which the shape elements (L on 24 and 22d) of the throttling slats (as 

Regarding Claim 8, Jeon shows (Figures 1, 2, and 3):
The frame (10b) has at least one step (14) in the flow direction of the air (the flow direction of the air is from left to right, as illustrated by the air flow arrow in Figure 3) through the housing (10). 

Regarding Claim 9, Jeon shows (Figures 1, 2, and 3):
One (22c) of the throttling slats (20 including 24, 22a, 22b, 22c and 22d) is provided as an actuating slat (as illustrated in Figure 3, 22c is the actuating slat that is manually controlled via 34) for actuating the remaining throttling slats (24, 22a, 22b, and 22d), said actuating slat (22c) being connected (as illustrated in Figure 3; the knob connecting portion 36 may be connected to the third unevenness wing 22c of the front wings 20, Paragraph 0062) both to an actuating mechanism (34) for manual actuation (the knob 34 provides a user of the air vent 1 with the convenience which allows the user to be able to adjust an air direction and an amount of air in accordance with the user’s preference, Paragraph 0062) and to a coupling element (the coupling element is the flat plate perpendicular to 36 to which 24, 22a, 22b, 22c, and 22d are attached, as illustrated in Figure 3) which is coupled to the remaining throttling slats (24, 22a, 22b, and 22d). 

Regarding Claim 10, Jeon shows (Figures 1, 2, and 3):
In the closed position (closed position of 20 illustrated in Figure 3), the actuating slat (22c) is at least partially covered (as illustrated in Figure 3, 22c is partially covered by 22b in the closed position) by a cover slat (22b), wherein the cover slat (22b) and the actuating slat (22c) have shape elements (C on 22b and L on 22c) which engage into one another (as illustrated in Figure 3, C engages with L in the closed position) in a sealing manner (when the front wings 20 are closed, the gaps are sealed by grooves C and the protrusions L, Paragraph 0053) in the closed position (closed position of 20 illustrated in Figure 3). 

Regarding Claim 11, Jeon shows (Figures 1, 2, and 3):
The throttling slats (20 including 24, 22a, 22b, 22c and 22d) are composed of a uniform material (as illustrated in Figures 2 and 3, 20 are composed of a uniform material, as indicated by the slanted material lines in Figure 3)

Regarding Claim 12, Jeon shows (Figures 1, 2, and 3):
An air vent (1) for a vehicle (vehicle, Paragraph 0037), comprising:
a housing (10) and a plurality of air-guiding slats (30, including 32) which are mounted movably (via 38, as illustrated in Figure 3) in the housing (10) and which serve for diverting (the rear wings 30 have the plurality of wings 32 that is disposed to be perpendicular to the front wings 20, thereby adjusting an air direction and an amount of air in a direction that is different from the direction adjusted by the front wings 20, Paragraph 0054; adjusting a direction of air discharged from the discharge port 12 of the duct 10 to the left side and the right side, Paragraph 0058) air (air flowing through 10, Paragraph 0038) flowing through the housing (10), further comprising
a plurality of throttling slats (20, including 24, 22a, 22b, 22c and 22d) which are arranged upstream (as illustrated in Figure 3, 20 is located within 10 upstream of 30 in the flow direction of air) of the air-guiding slats (30, including 32) in a flow direction of air (flow direction of air is from left to right in Figure 3) through the housing (10), 
the throttling slats (20, including 24, 22a, 22b, 22c and 22d) being mounted pivotably (via 26, as illustrated in Figure 2) between an open position (position of 20 which allows air flow through), which permits an air flow (the flow of air through 10, from left to right, as illustrated by the air flow arrow in Figure 3) through the housing (10), and a closed position (closed position of 20 illustrated in Figure 3), which blocks (when the front wings 20 are closed, the gaps are sealed by grooves C and the protrusions L, Paragraph 0053) the air flow (the flow of air through 10, from left to right, as illustrated by the air flow arrow in Figure 3) through the housing (10), and
the throttling slats (20, including 24, 22a, 22b, 22c and 22d) having in each case slat surfaces (101 and 102, see Annotated Figure 3 above) which are situated opposite each other (101 and 102 are situated on opposite sides of each slat of 20, as illustrated in Annotated Figure 3 above)  and which are connected on longitudinal sides (103 and 104, see Annotated Figure 3 below) of the throttling slats (20, including 24, 22a, 22b, 22c and 22d) by a slat tip (the tail end 103 has a rounded tip, as illustrated in Annotated Figure 3 below) and a blunt end (the leading edge 104 has a blunt end, as illustrated in Annotated Figure 3 below) such that the slat surfaces (101 and 102), the slat tip (the tail edge 103 has a rounded tip, as illustrated in Annotated Figure 3 below) and the blunt end (the leading end 104 has a blunt end, as illustrated in Annotated Figure 3 below) together define a slat profile (the profile of 24, 22a, 22b, 22c and 22d, respectively from blunt end to rounded tip), wherein
each throttling slat (20, including 24, 22a, 22b, 22c and 22d) has, as part of the slat profiles (C is a part of 101 and L is a part of 102, therefore C and L are part of the profiles of 22, as illustrated in Figure 3), a respective first shape element (C) on its first slat surface (101) at a location spaced from (as illustrated in Figure 3, C is spaced from 103 and 104) the slat tip (103) and the blunt end (104) and a second shape element (L) on its second slat surface (102) at a location spaced from (as illustrated in Figure 3, L is spaced from 103 and 104) ) the slat tip (103) and the blunt end (104), wherein the slat profile (the profile of 24, 22a, 22b, 22c and 22d, respectively from blunt end to rounded tip) of one throttling slat (24, 22a, 22b, 22c or 22d) contacts (as illustrated in Figure 3, the C of one slat and the L of a neighboring slat are engaged with one another in the closed position) contacts the slat profile (the profile of 24, 22a, 22b, 22c and 22d, respectively from blunt end to rounded tip) of an adjacent throttling slat (24 is adjacent 22a, 22a is adjacent 24 and 22b, 22b is adjacent 22a and 22c, 22c is adjacent 22b and 22d, and 22d is adjacent 22c, as illustrated in Figure 3) when the throttling slats (20, including 24, 22a, 22b, 22c and 22d) are in the closed position (closed position of 20 illustrated in Figure 3), and 
the first shape element (C) of the one throttling slat (24, 22a, 22b, 22c or 22d) is shaped to engage (C is a convex shape to allow engagement with L, as illustrated in Figure 3) into the second shape element (L) of the adjacent throttling slat (24 is adjacent 22a, 22a is adjacent 24 and 22b, 22b is adjacent 22a and 22c, 22c is adjacent 22b and 22d, and 22d is adjacent 22c, as illustrated in Figure 3) in a sealing manner (when the front wings 20 are closed, the gaps are sealed by grooves C and the protrusions L, Paragraph 0053) when the throttling slats (20, including 24, 22a, 22b, 22c and 22d) are in the closed position (closed position of 20 illustrated in Figure 3).
However, Jeon lacks showing the blunt end of the throttling slat is a slat tip.  It is noted as illustrated in Annotated Figure 3, the blunt end 104 of the throttling slat is the leading edge of the slat in the direction of air flow.
Alley shows (Figures 2 and 3):
It is known in the damper (10) art to provide
a housing (10) and a plurality of throttling slats (16), wherein
each throttling slat (16) has a leading edge slat tip (the rounded tip of 16 of the nose/leading end of 16, as illustrated in Figure 3; nose piece 25 having a rounded outer end blending into the shape of the edge of the blade in order to provide an “air-foil” nose on the blade 15… each of the intermediate blades 16 has an air-foil cross section substantially identical with the cross section of the blade 15 including the nose piece 25… entire blade 16 may be fabricated as a unitary extrusion, Col. 2, lines 33-51) that define a part of the slat profile (the profile of 16 includes the rounded leading tip, as illustrated in Figure 2).
Further, their noses extend in the same direction into the oncoming air… by this positioning the blades 15/16 in the air flow in open position, the full advantage of their cross section is utilized to smooth out the air flow so that the pressure drop through the damper 10 and air passage noise are minimized, Col. 3, lines 1-8.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blunt leading ends of the throttling slats shown by Jeon to be rounded tips, as taught by Alley, to provide a smooth air flow in the slat open position to minimize the pressure drop and air passage noise through the housing.   

Regarding Claim 13, Jeon shows (Figures 1, 2, and 3):
Each throttling slat (24, 22a, 22b, 22c or 22d) has, as the first shape element (C), at least one sealing groove (as illustrated in Figure 3, C is a groove that seals when engaged with L) extending over an entire length (C extends over the entire length of the slat from one end of 101 to the other end of 101) of its first slat surface (101), and, as the second shape element (L), at least one sealing projection (as illustrated in Figure 3, L is a protrusion that seals when engaged with C) extending over an entire length (L extends over the entire length of the slat from one end of 102 to the other end of 102) of its second slat surface (102). 

Regarding Claim 14, Jeon shows (Figures 1, 2, and 3):
Each sealing projection (L) has a hemispherical cross section (as illustrated in Figure 3, L is a hemispherical shaped protrusion) and wherein each sealing groove (C) has a hemispherical cross section (as illustrated in Figure 3, C is a convex hemispherical shape). 
However, Jeon lacks showing the hemispherical cross sections of the sealing projection and the seeing groove are trapeziform cross sections. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the corresponding hemispherical cross sections shown by Jeon to be corresponding trapezoidal cross sections, since Applicant has not disclosed that the trapezoidal cross section solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a corresponding hemispherical shape. 

Regarding Claim 15, Jeon shows (Figures 1, 2, and 3):
When the throttling slats (20 including 24, 22a, 22b, 22c and 22d) are in the closed position (closed position of 20 illustrated in Figure 3), each throttling slat (24, 22a, 22b, 22c, 

Regarding Claim 16, Jeon shows (Figures 1, 2, and 3):
The housing (10) has a housing main body (10a, see Annotated Figure 3 above) and a frame (10b, see Annotated Figure 3 above) that is inserted into (10b is inserted into 10a via 10c, as illustrated in Annotated Figure 3 above) the housing main body (10a) and against which (as illustrated in Figure 3, 24 and 22d bear against 10b in the closed position) the throttling slats (20 including 24, 22a, 22b, 22c and 22d) bear when the throttling slats (20 including 24, 22a, 22b, 22c and 22d) are in the closed position (closed position of 20 illustrated in Figure 3).

Regarding Claim 17, Jeon shows (Figures 1, 2, and 3):
The frame (10b) has at least one step (14) in the flow direction of air (the flow direction of the air is from left to right, as illustrated by the air flow arrow in Figure 3) through the housing (10). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/D.T./
Art Unit 3762
02/10/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746